DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the photographs as provided are not the only practicable medium for illustrating the claimed invention.  The drawings are of poor quality due to shading and blurriness, with the lead lines and details difficult to discern.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to the purported merits or speculative applications of the invention.  Further, the abstract as filed does not properly assist the reader in understanding the invention.  Correction is required.  See MPEP § 608.01(b).


The disclosure is further objected to because of the following informalities:
In paragraph 5, the phrase Law No 10.519 is unknown.
In paragraph 29, Kevelar should read Kevlar.
Appropriate correction is required.
Claim Objections
Applicant is reminded that the claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
Claims 1, 2, and 5 are objected to for containing multiple sentences.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 1-6, the phrase “CONSTRUCTIVE ARRANGEMENTS IN 6-STRAND SYNTHETIC TWISTED LARIAT ROPE”  is unclear.  What is meant by this phrase?  Is Applicant attempting to claim multiple embodiments in a single claim?  Further, why is the phrase capitalized and included in quotation marks?
In regards to Claim 2, the phrase such as renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Similarly the use of the phrases may be and can be.
Further in regards to Claim 2, the phrase avoiding the climatic influence is unclear.  How is climatic influence avoided?  How is this determined or measured? 
Still further in regards to Claim 2, the phrase obtainment of artifacts is not understood.  What does this mean?
In regards to Claim 3, the decitex limitations are unclear.  The claim recites multiple decitex ranges, with some based on unknown “other tritations”.  The ordinarily skilled artisan would be unsure of what decitex range must be met.  Further, what is meant by the term tritation?  Should this perhaps be titer?  What do these decitex limitations even refer to?  The strands?  The rope?
In regards to Claim 4, the measurements of TPM as being XXS, XS, S, MS, M, HM, MH, and H are unclear.  What do these stand for, and what TPM are assigned to each of these abbreviations?
Further in regards to Claim 4, the phrase a diameter which can vary from 9.00 mm to 10.50 mm is unclear.  Is Applicant stating that the diameter is constant and that diameter falls within this range, or that the diameter varies within this range along the length of the lariat?
In regards to Claim 5, the decitex limitations are unclear.  The claim recites multiple decitex ranges, with some based on unknown “Other decitex tritations”.  The ordinarily skilled artisan would be unsure of what decitex range must be met.  Further, what is meant by the term tritation?  Should this perhaps be titer?    As such, the structure of the core, and the overall rope, are unclear.
Further in regards to Claim 5, it is unclear whether the core is even necessary since the language states allowing the user choice.
Further still in regards to Claim 5, the phrases can be and can also be render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Further still in regards to Claim 5, the phrase the core lacks proper antecedent basis.
In regards to Claim 6, the phrase preferably renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected, to the degree, definite, under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (6119632).
Sullivan teaches a 6-strand synthetic lariat with 6 strand twisted in its construction (Abstract; Column 8, lines 9-12).
In regards to Claim 2, Sullivan teaches the strands are made of polyamide (Claim 6).
In regards to Claim 3, Sullivan teaches strands which have decitex within the ranges claimed (Column 5, lines 10-28).
In regards to Claim 4, Sullivan teaches the hardness/softness of the rope as double extra soft, extra soft, soft, medium soft, medium, hard medium, medium hard, and hard (Column 19, lines 1-5) and a diameter of 9.00 mm - 10.50 mm (Column 9, lines 22-24).
In regards to Claim 5, the limitations are claimed as optional.
In regards to Claim 6, while only claimed as preferable, Sullivan teaches a total decitex of 385800 to 453600 (Claim 9).
Claim(s) 1-6 is/are rejected, to the degree, definite, under 35 U.S.C. 102(a)(1) as being anticipated by the WIPO document (2019064081).
The WIPO document teaches a 6-strand synthetic lariat with 6 strand twisted in its construction (Claim 1).
In regards to Claim 2, the WIPO document teaches the strands are made of polyamide (Claim 2).
In regards to Claim 3, the WIPO document teaches strands which have decitex within the ranges claimed (Claim 3).
In regards to Claim 4, the WIPO document teaches the hardness/softness of the rope as double extra soft, extra soft, soft, medium soft, medium, hard medium, medium hard, and hard (Column 19, lines 1-5) and a diameter of 9.00 mm - 10.50 mm (Claim 4).
In regards to Claim 5, the limitations are claimed as optional, but taught (Claim 5).
In regards to Claim 6, while only claimed as preferable, the WIPO document teaches a total decitex of 385800 to 453600 (Claim 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least BR 202015011399 Abstract, Sullivan (6470664) Figure 4, Sullivan (6142104) Figure 4, Sullivan (5941198) Figure 4, and Stanton (4563869) Figure 4 teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732